Waldo, C. J.
The objection that the complaint did not state a cause of action is made unavailing by the decision in Parker v. Monteith, 7 Or. 277.
The letter, and the defendant’s reply thereto, stand on the footing of conversations between the parties. The letter spoke the language of the daughter as if she was personally present. The defendant was called upon to reply. “ What is said to a man before his face he is in some degree called on to contradict, if he does not acquiesce in it.” (Fairlie v. Denton, 3 Car. & P. 103.) In Boyden v. Burke, 14 How. 581, a letter from plaintiff to defendant was adjudged competent evidence on the part of the plaintiff, in connection with the reply made thereto by letter by the defendant. So in Holler v. Weiner, 15 Pa. St. 245, the court say: “Allegations made in a letter, responded to by the other party, are considered in the light of declarations or conversations between the parties, and as such, properly admissible in evidence. (Smith v. Kennedy, 1 Wash. Ter. 55; Learned v. Tillotson, 97 N. Y. 9-12.) It ought to appear to the court, doubtless, that the letter was offered in good faith, to get the defendant’s declarations made in. answer thereto, as well as the letter before the jury.
Judgment affirmed.